Appellant was convicted of theft from the person, and his punishment assessed at two years confinement in the penitentiary.
By his first bill of exceptions appellant calls in question the action of the court in permitting the State to prove by the witness Ed Johnson that defendant gave him $4.75 in silver some time during the night of the alleged theft. This was objected to on the ground that the testimony of Willie Brown, the alleged injured party, showed that the money was in possession of the owner at 12 o'clock, or about that time, not being definitely fixed, on said night; and the fact that defendant may have given $4.75 to Ed Johnson some two or three hours before the money was shown to have been lost was irrelevant and immaterial, etc. We do not think the ground of objection here stated is a sufficient certificate that the facts were as stated in the grounds of objection; but even if this be conceded, the bill does not show what time of night the $4.75 in silver was given by appellant to Ed Johnson. Some time "during the night" might mean some time after midnight. If we recur to the statement of facts, the witness stated that he was not definite as to the time, that it may have been 9 or 10 o'clock or it may have been after 12 o'clock. It occurs to us that the character of money proven was sufficiently in response to the allegation in the indictment.
The indictment charged that it was a five-dollar currency bill of the United States of the value of $5, etc. The proof showed that it was a five-dollar bill. Witness did not know whether it was a national bank note, a treasury note, or a silver certificate; that it was a five-dollar bill, and was good American money, and passed as such. It was not necessary to show further than was done that it was a legal tender five-dollar bill. We think the warning was sufficient to authorize the introduction of the *Page 425 
confessions of appellant, and that his confession thereunder made was voluntary. The court was not called upon to give a charge upon circumstantial evidence, inasmuch as appellant confessed to the taking of the money. We have examined the record, and in our opinion the evidence fully authorized the conviction, and the judgment is affirmed.
Affirmed.
                          ON REHEARING.